UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 21-7070


UNITED STATES OF AMERICA,

                    Plaintiff - Appellee,

             v.

DERRICK GRANT,

                    Defendant - Appellant.



Appeal from the United States District Court for the District of Maryland, at Baltimore.
Richard D. Bennett, Senior District Judge. (1:17-cr-00615-RDB-1)


Submitted: October 14, 2021                                   Decided: October 19, 2021


Before DIAZ and QUATTLEBAUM, Circuit Judges, and KEENAN, Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.


Derrick Grant, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Derrick Grant appeals the district court’s order denying relief on his 18 U.S.C.

§ 3582(c)(1)(A)(i) motions for compassionate release. Upon review, we discern no abuse

of discretion in the district court’s determination that, under the pertinent 18 U.S.C.

§ 3553(a) sentencing factors, compassionate release was not warranted. * See United States

v. Kibble, 992 F.3d 326, 329-31 (4th Cir. 2021) (providing standard of review and outlining

steps for evaluating compassionate release motions), petition for cert. filed, No. 21-5624

(U.S. Sept. 8, 2021). Accordingly, we affirm the district court’s judgment. We dispense

with oral argument because the facts and legal contentions are adequately presented in the

materials before this court and argument would not aid the decisional process.

                                                                              AFFIRMED




       *
        Even if the district court improperly construed U.S. Sentencing Guidelines Manual
§ 1B1.13(2) as binding, see United States v. McCoy, 981 F.3d 271, 283 (4th Cir. 2020),
such error was harmless in light of the court’s explanation of how relief was unwarranted
under the 18 U.S.C. § 3553(a) factors.

                                            2